UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ARAYA HENOK,                              )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 12-0292 (PLF)
                                          )
JPMORGAN CHASE BANK, N.A.,                )
                                          )
            Defendant.                    )
_________________________________________ )
                                          )
ARAYA HENOK,                              )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 12-0336 (PLF)
                                          )
JPMORGAN CHASE BANK, N.A., et al.,        )
                                          )
            Defendants.                   )
_________________________________________ )


                          MEMORANDUM OPINION AND ORDER

               Defendant JPMorgan Chase Bank, N.A. (“Chase”), successor by merger to Chase

Home Finance, LLC, has filed a Notice Regarding Jurisdiction in the two above-captioned

matters. See Dkt. No. 129 in Civil Action No. 12-0292; Dkt. No. 119 in Civil Action No.

12-0336. Chase has filed this Notice in response to a recent decision of the United States Court

of Appeals for the District of Columbia Circuit in a case involving virtually the same parties and

similar facts, in which the court of appeals directed that the case be remanded to the D.C.

Superior Court for lack of federal subject matter jurisdiction. See Araya v. JPMorgan Chase

Bank, N.A., No. 13-7036, 2014 WL 7373492 (D.C. Cir. Dec. 30, 2014).
               Chase argues that complete diversity exists in these two cases, providing a basis

for the Court’s continued exercise of jurisdiction over them. Alternatively, Chase urges this

Court to exercise supplemental jurisdiction over the state law claims that remain outstanding in

these matters. The Court now seeks the views of the plaintiff, Dr. Henok Araya, as well as those

of other potentially interested parties. Accordingly, it is hereby

               ORDERED that if Marco Acevedo or any of the parties named in Dr. Araya’s

proposed amended complaints [Dkt. No. 120-1 in Civil Action No. 12-0292; Dkt. No. 111-1 in

Civil Action No. 12-0336] — specifically, Shapiro, Brown & Alt LLP (formerly Shapiro &

Burson, LLP); Gregory Britto; John Burson; or Fannie Mae — wishes to submit views on the

question of this Court’s jurisdiction in these matters, it shall do so in writing on or before

February 11, 2015; and it is

               FURTHER ORDERED that the plaintiff shall, on or before February 26, 2015,

file a response regarding the question of this Court’s jurisdiction in these matters.

               SO ORDERED.



                                                       /s/____________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: January 28, 2015




                                                  2